 Case 2:17-cv-04834-BMC Document 73 Filed 01/16/20 Page 1 of 1 PageID #: 1267



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


IQ DENTAL SUPPLY,INC.,

                        Plaintiff;
                                                          Case No. 2:17-cv-4834
                 V.

HENRY SCHEIN,INC., PATTERSON DENTAL
COMPANIES,INC., AND BENCO DENTAL
SUPPLY COMPANY,

                        Defendants.



                            XXXXXXXXX
                            [PROPOSED]ORDER OF DISMISSAL

          The Court, having considered the stipulation of Plaintiff IQ Dental Supply, Inc. and

Defendant Henry Schein, Inc., and good cause appearing, orders as follows:

          1.     The action filed by IQ Dental Supply, Inc. is dismissed with prejudice pursuant to

Federal Rule of Civil Procedure 41(a)(2) as against Henry Schein, Inc.

          2.     Each party shall bear its own costs and attorneys' fees.

          3.     The Court retains jurisdiction to enforce the Agreement dated January 8, 2020

between the parties.




IT IS SO ORDERED.


Dated: January 15, 2020
 Digitally signed by Brian M.
 Cogan
Judge Brian M. Cogan
United States District Judge




                                                  3
DM1\10284562.1
